Citation Nr: 0312203	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active military service from July 1963 
to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in North 
Little Rock, Arkansas.  

A hearing was held before a Member of the Board in May 1997.  
A transcript of the hearing testimony is associated with the 
claims file.  However, the member of the Board (now known as 
Veterans Law Judges) who conducted the May 1997 hearing has 
since retired.  As such, except for the claim for entitlement 
to service connection for headaches, which is granted below, 
the case will be remanded for the purposes that include 
offering the veteran the opportunity for a new hearing.  

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002), which eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  In March 
2003, the Board chose to undertake additional development in 
this case pursuant to 38 C.F.R. § 19.9(a)(2).  Specifically, 
the Board provided the veteran with a copy of the provisions 
of the VCAA regarding the duty to assist and duty to notify 
amendment.   

Since undertaking the aforementioned development, the United 
States Court of Appeals for the Federal Circuit invalidated 
the provisions of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
These provisions allowed the Board to develop evidence and 
take action to correct a missing or defective VCAA duty to 
notify letter as required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  While the Board has the authority to 
issue a VCAA duty to notify letter, the section of the letter 
notifying the veteran that he had 30 days to respond has been 
invalidated.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Therefore, a remand to the agency of original jurisdiction 
for corrective action is needed.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim for headaches and has 
notified him of the information and evidence necessary to 
substantiate his claim.

2.  The medical evidence of record indicates that the 
veteran's headaches are "as likely as not" related to his 
period of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, headaches 
were incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1111, 1113, 1153, 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains that he suffered from headaches while 
serving on active duty, that he has experienced headaches 
since discharge, and that his headaches continue through the 
present time.  

After a review of the evidence, the Board finds that the 
claim should be granted.  To this end, the Board places 
significant probative value on a March 2001 VA examination 
report addendum undertaken for the purpose of addressing 
whether the veteran's headaches were related to his period of 
military duty.  After reviewing the service medical records 
and examining the veteran, the examiner reflected that it was 
"as likely as not" that the episodic muscle tension-like 
headaches that [the veteran] now experiences did begin while 
he was on active duty in 1966."  Based on the evidence 
outlined above and, as no contrary evidence is of record, the 
Board finds that service connection is warranted for 
headaches. 

Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the VCAA have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

The claim for entitlement to service connection for headaches 
is granted. 


REMAND

Notwithstanding the above, the Board finds that a remand is 
needed with respect to the remaining claims of entitlement to 
service connection for a low back disorder and for PTSD.  
Also, a remand to the agency of original jurisdiction for 
VCAA notification is needed.  As noted in the Introduction, 
the Member of the Board who previously conducted the hearing 
has since retired and the veteran must be offered another 
hearing if he so wishes.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) are fully complied with and 
satisfied.  Specifically, the RO should 
issue the veteran a notice letter under 
the VCAA with regard to his claims for 
service connection for a low back 
disorder and for PTSD.  He should be 
informed that he has one year from the 
date of the letter to respond, and that 
his appeal cannot be adjudicated prior to 
that date unless he informs the RO that 
he has no additional evidence to submit 
or waives the one-year time period.

2.  The veteran should be offered an 
opportunity for a new hearing before a 
current Veterans Law Judge.  The RO 
should schedule the veteran for a hearing 
before a Member of the Board at the RO, 
in accordance with applicable procedures, 
and notice should be sent to the veteran 
and to his representative, as required.  
If, in fact, he does not desire a new 
hearing on these issues, the should 
withdraw the request in writing

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this claim.  No 
action is required of the veteran until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



